Citation Nr: 1124461	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  10-35 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of the feet, to include jungle rot.  

3.  Entitlement to service connection for hepatitis C.  


ATTORNEY FOR THE BOARD

J. Connolly, Counsel







INTRODUCTION

The Veteran served on active duty from May 1971 to May 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that during the pendency of the Veteran's appeal, the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for PTSD includes all psychiatric disabilities and the issue of service connection for jungle rot includes all skin disabilities of the feet.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

PTSD

The Veteran's DD 214 lists his medical occupational specialty (MOS) as a material supplyman.  His unit was listed as the Headquarters and Headquarters Troop (HHT), 2/17th  Cavalry, 101st Airborne Division.  The Veteran provided several statements wherein he said his MOS was that of a helicopter door gunner.  He also indicated that he was in a helicopter that was shot down, that many helicopters were shot done, that many were killed in action including commanding officers, and that he was involved in body counts.  He also reported that there were fire fights and he had to perform perimeter guard duty.  The Veteran claimed to receive an Air Medal with a "V" which is not listed on his DD Form 214.  

VA outpatient records dated in early 2009 diagnosed the Veteran as having an anxiety disorder, not otherwise specified, as related to military experiences (combat), as well as PTSD.  A later November 2009 VA examination indicated that the Veteran did not have PTSD.  However, that examiner did not address the prior anxiety disorder diagnosis.  

There has not been an attempt to verify the Veteran's claimed stressors.  As such, an attempt to verify the Veteran's claimed stressors through the appropriate channels, to include the U. S. Army and Joint Services Records Research Center (JSRRC), should be made.  JSRRC should be provided with all pertinent information, to include copies of personnel records, units of assignment, and stressor statement (as shown on his VA Form 9).  If any of his alleged stressors cannot be verified, that should be stated.  A copy of the Veteran's service personnel records should also be obtained.

During a VA evaluation in January 2009, the Veteran reported that he had attended a support group for 10 years or so.  These records should be obtained on remand, as well as any recent VA treatment records.  

Then, the Veteran should be scheduled for a VA psychiatric examination for the purpose of determining the etiology of any psychiatric disability diagnosed.  

Skin Disorder of the Feet and Hepatitis C

Although the Veteran was afforded VA examinations, he was not examined for these disabilities.  He should be afforded a VA examination to make these complex medical assessments.  

Accordingly, this matter is REMANDED for the following actions:

1.  Make arrangements to obtain a copy of the Veteran's complete service personnel records.

2.  As noted above, in January 2009 the Veteran reported that he had attended a support group for 10 years or so.  Make arrangements to obtain the records of this treatment.

3.  Make arrangements to obtain a copy of the Veteran's treatment records from the Tampa VA treatment facility, dated since November 2009.

4.  Ask the Veteran to submit a more specific and detailed statement describing his alleged in-service stressors.  He should be informed that specific dates (within a 60 day window), locations, circumstances, and names of those involved in the reported incidents would prove helpful in attempting to verify his stressors.

5.  Thereafter, an attempt should be made to verify the Veteran's claimed stressors through the appropriate channels, to include JSRRC.  JSRRC should be provided with all pertinent information, to include copies of personnel records, unit of assignment, and stressor statements.  With regard to his stressors, the Veteran claims the following: (1) his MOS was that of a helicopter door gunner and he served in combat; (2) he was in a helicopter that was shot down; (3) that many helicopters were shot down; (4) many service members from his unit killed in action or wounded in action including commanding officers, and that he was involved in body counts; (5) his unit was exposed to enemy fire/fire fights and he had to perform perimeter guard duty.  

6.  After the foregoing development has been accomplished, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report if the claims file was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present, i.e., anxiety, PTSD, etc.  

The examiner is asked to determine whether the Veteran has PTSD under the criteria as set forth in DSM- IV.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current psychiatric disorder, including PTSD, had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include any of the alleged stressor events.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of frequent nervousness and difficulty sleeping during service in March 1974 and April 1977 and the examiner's notation of anxiety tension in April 1977.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

7.  Schedule the Veteran for a VA skin examination.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report if the claims file was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is requested to provide an opinion as to the diagnosis of all skin disorders of the feet found to be present. 

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any current skin disorder of the feet had its clinical onset during active duty or is related to any in-service disease, injury, or event, to include exposure to Agent Orange and/or damp conditions.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

8.  Schedule the Veteran for a VA hepatitis examination.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report if the claims file was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is requested to provide an opinion as whether the Veteran has Hepatitis C. 

If Hepatitis C is present, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that it had its clinical onset during active duty or is related to any in-service disease, injury, or event, to including claimed in-service inoculations.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

9.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

10.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

